DETAILED ACTION

This Office action responds to papers filed on 3 December 2019.

Claims 1-7 are pending and presented for examination.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
.  Appropriate correction is required.  

Filing of the application was initially done on December 3, 2019.  The Office issued a Notice of Missing Parts on December 26, 2019.  In response Applicant “re-filed” replacements for the specification, claims, abstract, etc.  In filing the replacement documents Applicant failed to label each of the documents as “Replacement Copy” and the claims as “previously presented” or “original”.  Such labeling enables the Examiner to distinguish between the inaccurate or incomplete versions and the proper filing.  A set of claims has been filed on January 21, 2020 and is being used as the relative claims for this Application.  If these are not the proper pending claims, Applicant is advised to inform the Office of such.  See 37 CFR 1.121.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following:  the description as stated in paragraph [0014] describes the proposed invention but does not reflect the elements as claimed.  The items in the drawings reflect the devices and objects used in the system but do depict the elements of claim 2 or the software as claimed.  And the scheduling aspect as claimed in claim 4 is not , as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of claims 2 and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements as recited in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Paragraph [0014] describes the proposed invention but does not reflect the elements as claimed.  The items in the drawings reflect the devices and objects used in the system but do depict the elements of claim 2 or the software as claimed.  And the scheduling aspect as claimed in claim 4 is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims as filed are directed to “An Equipment Smart System which is applicable to a majority of non-smart portable equipment …”  and yet the disclosure does not adequately describe the operations or processes involved with the invention.  An application cannot claim the motivation behind an invention as the claims should reflect and recite the invention itself.  Applicant’s disclosure has cited the elements used and shown the features of the elements in the drawings but has not explained or described the invention as intended to allow one of ordinary skill to recreate using the best mode without undue experimentation, because the quality of .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims fail to correspond in scope with that which the inventor. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 – a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim;
b) the term “applicable” has no metes or bounds as a boundary cannot be drawn if there is more than one reasonable interpretation of what is claimed;
c) the term “majority” is considered a term of degree and is a relative term which renders the claim indefinite. The term “majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
d) the part that states “same functionality to suite different types of equipment” is not clear in stating how this feature is to be carried out causing indefiniteness and ambiguity.
Claim 2 – a) the elements of this claim are not supported by the drawings as aforementioned;
	b) software is claimed but is not shown in the drawings or explained in the specification;

Claim 3 – a) this claim was never finished in its recitation as the claim does not end with a period;
	b) additionally, the claim contains improper punctuation, see end of line 1;
	c) the claim states the monitoring of sensors; however, the “how” and “what” for each of the sensors has not been identified, also many sensors are listed, whether a single sensor is used or all of the sensors are to be used at a time has not been identified.
Claim 4 – a) the term “request” has been stated twice, is this a typographical error or not is not known;
	b) this claim is directed to notifying the owners of activities and scheduling of operations, neither of which have been explained in the specification or claims;
	c) the activities and operations are all listed but it is not clear whether only one action is pursued or all actions are carried through.
Claim 5 – a) “[the] power switch box” in line one and “the switch box” in line 3 have insufficient antecedent basis;
	b) how “community power” is defined and used is not clear so as to apply the broadest reasonable interpretation;
	c) the claim states that “it will not listen to the switch box”, it is not clear how and what listens to the switch box;
	d) the “activation” of the supply generator power has not been defined.
Claim 6 – a) “[the] Control buttons” has insufficient antecedent basis;

Claim 7 – a) “[the] attachable wheel” lacks proper antecedent basis;
	b) the elements stated in this claim do not functionally fit with the elements of the other claims;
	c) whether claim 7 is a dependent claim or an independent claim is unclear as it does not state the claim it is dependent upon nor does it recite the limitations in independent form;
d) the use of a wheel or robot is merely stated in the means + function manner however, the claim does not provide mobile capabilities for the wheel and the wheel or robot has not functional or connectivity relationship with the other claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2003/0055909 A1 to Hartwig et al. in view of US Patent Application Publication No. US 2003/01029944 A1 Chang et al..
The reference of prior art to Hartwig et al. (herein after referred to as “Hartwig”) teaches of a pluggable server module for remote controlling of a device.  In doing so, the limitations of the instant invention are taught and/or fairly suggested as stated herein below.
With reference to independent claim 1, [an] Equipment Smart System which is applicable to a majority of non-smart portable equipment which presents a universal control system that can be plugged into majority of non-smart portable equipment and has multiple component interfaces but same functionality to suite different types of equipment.  The elements of claim 1 as recited are taught by Hartwig in paragraph [0007] which states “a pluggable server module (PSM) for remote controlling of a device is provided. The PSM (pluggable server module) comprises a wireless transceiver, like infrared or low power radio transceiver like Bluetooth, WLAN, homeRF etc., a computing means, a server remote control logic and a standardized interface and connector.  The wireless transceiver is connected to the computing means. The computing means is connected to the server remote control logic, and the server remote control logic is connected to the standardized interface and the connector” and paragraph [0008] teaches that the “the usage of a low power radio link as a means to connect a terminal (e.g. a mobile phone or personal digital agent (PDA)) to an HTTP or WAP server. It is proposed not to integrate the server into the device, but to create a general purpose, PSM which can be retrofitted into any device prepared for this.”
While Hartwig teaches the pluggable aspect of the instant invention, the reference does not specifically teach the use of portable equipment.  For this reason, the prior art invention of Chang et al. (herein after referred to as “Chang”) is introduced.  In paragraph [0014] Change teaches the use of portable devices, “sensor modules 131,132 and actuator modules 141,142 may include suitable hardware, firmware, software, or a combination thereof operative to transmit and to receive data. As illustrated in FIG. 1, sensor modules 131,132 may generally be configured to monitor the operation of, and to receive data output from, respective sensors 191,192. Sensors 191,192 may be thermistors, thermocouples, or other temperature measuring equipment, tachometers, speedometers, pressure gauges, fluid flow meters, gyroscopes, infrared or motion detectors, acoustic or other audio signal sensors, or any other similar meters, gauges, or indicators capable of generating output which may be monitored by sensor modules 131,132. Where sensors 191,192 provide analog signals, appropriate analog to digital (AID) converters (not shown) may be implemented.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above-mentioned art of Hartwig with that of Chang so as to enable the retrofitting of devices with ease.

In claim 2 the system as claimed in claim 1 can in one way be installed on a user’s device (such as Personal Computer, Laptop, Tablet, etc.) in the form of an Application software and this Application functions by directly interfacing with the PCB and LCD display or through user device app while Wi-Fi Adapter enables remote the usage of a low power radio link as a means to connect a terminal (e.g. a mobile phone or personal digital agent (PDA)) to an HTTP or WAP server. It is proposed not to integrate the server into the device, but to create a general purpose, PSM which can be retrofitted into any device prepared for this.”  The use of a Wi-Fi adapter as claimed is taught in paragraph [0017] by Hartwig as “a wireless remote control terminal (WRCT) for remote controlling a device with an inserted PSM comprises a low power radio transceiver, displaying means, and input means. Preferably the low power radio transceiver used in the PSM or in the WRCT is a Bluetooth.TM. module, a media like home radio frequency (RF), wireless local area networks (LAN), or the like. Advantageously the WRCT is incorporated in a terminal device of a communication network, like a WAP enabled mobile telephone.”

As per claim 3, Hartwig in view of Chang teaches the elements of claim 2.  Claim 3 states that the Master Equipment as claimed in Claim 2 will manage functions such as to monitor temperature sensor, to monitor vibrate sensor, to monitor oil gauge sensor, to monitor gas gauge sensor, automatically synchronize fuel gate with power off and on, automatically synchronize choke with power on and power off.  Chang addresses this limitation in paragraph [0014] “sensors 191,192 may be thermistors, thermocouples, or other temperature measuring equipment, tachometers, speedometers, pressure gauges, fluid flow meters, gyroscopes, infrared or motion detectors, acoustic or other audio signal sensors, or any other similar meters, gauges, or indicators capable of generating output which may be monitored by sensor modules 131,132.”

Claim 4 recites the system as claimed in Claim 1 can be used to report health of equipment, ability to automatically send request (repair, maintenance, fuel) request to registered vendors, ability to schedule power on and/or power off, ability to notify owners when event happens, ability to link multiple generators using proposed system in on single user device, Anti-theft functionalities such as self-destruction, Resistance to water and extreme weather.  Hartwig in view of Chang teach the system as claimed in claim 1.  Hartwig further teaches the elements as claimed in claim 4 in paragraph [0029] as “the user interface device 12 is indirectly connected to the device logic 7 and is therefore able to remotely control the device. It is also possible to use the connection in the other direction to request events or status information from the device 11.”

With reference to claim 6 the Control buttons as claimed in Claim 2 will collect input into the system that will allow operation without an app/device.  The invention of Hartwig in view of Chang teach the system as claimed in clam 6.  Hartwig further teaches the elements of claim 6 in paragraph [0029] as “ a device 11 comprises a conventional device logic 7 for conventional inputs. The device logic 7 is connected to a device remote control logic 6 adapting the standard interface and connector (SLAD) 5 to the device logic. In the SIAD 5 a pluggable server module (PSM) 10 is inserted. The SIAD provides an electrical (or optical) and mechanical contact between the PSM and the device. In the PSM the server remote control 4 adapts the standard interface connector 5 to the computing means 3 electrically (optically) and logically
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2003/0055909 A1 to Hartwig et al. in view of US Patent Application Publication No. US 2003/0129944 A1 to Change et al. as applied to claim 1 above, and further in view of US Patent No. US 8,295,950 B1 to Wordsworth et al..
In claim 5 the power switch box in the system as claimed in Claim 1 detects community power and determines if to supply generator power which when not activated, it will not listen to the switch box. Although Hartwig in view of Chang teach of the system as claimed in claim 1, the references of prior art do not specifically teach a power switch box in the system as claimed.  For this reason, the patented invention of Wordsworth et al. (herein after referred to as “Wordsworth”) is relied upon.  In column 12 at lines 51-60 Wordsworth states “the IMPS 250 uses physical connectors--e.g., plugs, ports, jacks, etc.--that conform to standardized truck wiring harnesses and electrical connectors. The IPMS 250 thus can be installed in or on a truck, as part of the manufacturing build process, but the IPMS 250 also can be retrofitted to preexisting trucks with minimum labor and expense. Of course, it is assumed that the generator 20 is added as part of the retrofitting effort, and that the refrigeration unit 60 is modified, as needed, to complement electric power management by the IPMS 250.” And then in column 13 at lines 1-6 it is further stated that “as illustrated in FIG. 9A, the IPMS 250 includes intelligently controlled switches (switching circuit) 252 that are dynamically controlled to select the most-preferred source of available power for powering the AC bus 22, and in turn powering the refrigeration unit motor 64 or 124 via a multiplexed power output 254.”  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above-.

19.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2003/0055909 A1 to Hartwig et al. in view of US Patent Application Publication No. US 2003/0129944 A1 to Change et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2003/0146029 A1 to Heinen.
As per claim 7, an attachable wheel (or robot) to the system will provide motion and (remote) navigation and steering to equipment such as mowers, snow blowers, water pump, leaf blower, etc. is claimed.  As aforementioned, the inventions of Hartwig and Chang in combination teach of the system as claimed in claim 1.  However, the use of an attachable wheel as per claim 7 is not addresses.  For this reason, the prior art of Heinen is introduced.  In paragraphs [0033]-[0034] “a wheel strut provided with vehicle attachment means for attaching the wheel strut to a vehicle,…” and “as a result such a wheel strut is easy to mount on a vehicle, and the other means such a steering means for the vehicle and drive for wheels can easily be coupled.”  Further, as per paragraph [0108] teaches the remote navigation aspect as “the first three stages are housed together in the wheel. The CPU is situated outside the wheel and communicates with the several wheels according to the invention that may be present on a car, by means of an optical ring data bus line (ORDABUL). It is also able to carry out calculations needed for the AGV's (automatic guided vehicles) regarding the road covered, odometrics when taking bends and diagnosing the complete driving concept. Each stage guards and reports the data important for the operational situation to the CPU.”   Therefore, it would 

Conclusion
Examiner would like to note that in spite of all the ambiguities presented as recited above, the broadest reasonable interpretation has been applied in order to reject the instant claims over the prior arts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published  http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 22, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119